Bischoff, J.
These proceedings are fatally detective. The judgment was recovered in a justice’s court of St. Lawrence county. A transcript was docketed in the St. Lawrence county clerk’s office, and the judgment thenceforth became a judgment of the county court of that county. Pursuant to section 3017, an execution upon a judgment so recovered and docketed must *492be issued by tbe county clerk. Here the execution upon the issue and return of which these proceedings are founded was issued out of the-county court of St. Lawrence county. Such execution, being unauthorized, was a nullity, and proceedings for the examination of the judgment debtor cannot be founded thereon. Muldowney v. Corney, 3 Daly, 170; Silverman v. Henant, 40 How. Pr. 88. Proceedings dismissed. No costs.